Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  161641                                                                                                     Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  WILLIAM D. CHAKLOS and CATHY                                                                          Elizabeth M. Welch,
  CHAKLOS,                                                                                                            Justices
            Plaintiffs-Appellees,
  v                                                                 SC: 161641
                                                                    COA: 352735
                                                                    Oakland CC: 2018-170293-NH
  ST. JOHN PROVIDENCE, d/b/a ST. JOHN
  PROVIDENCE HEALTH, and d/b/a ST. JOHN
  HEALTH SYSTEM, ASCENSION HEALTH,
  SUSAN A. IVANOVIC, M.D., and
  INDEPENDENT EMERGENCY
  PHYSICIANS, PC,
             Defendants,
  and
  PROVIDENCE-PROVIDENCE PARK
  HOSPITAL, d/b/a PROVIDENCE-
  PROVIDENCE PARK HOSPITAL-NOVI, and
  d/b/a PROVIDENCE PARK HOSPITAL,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 3, 2020 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the question presented should now be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 2, 2021
           b0526
                                                                               Clerk